Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         DETAILED OFFICE ACTION
    This Office Action is in response to the papers filed on 14 November 2019.

   CLAIMS UNDER EXAMINATION
        Claims 1-16 are pending and have been examined on their merits.

      PRIORITY
The Instant Applicant claims priority to JP2017079148, filed on 12 April 2017. The foreign document does not provide support vascular endothelial cells or vascular pericytes. A scan of the document does not indicate the terms appear. Divisional Application 15/819,654, filed on 21 November 2017, provides support for the claim limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kerkis et al. (Adipose Tissue Mesenchymal Stem Cells and Methods Of Use To Treat Or Inhibit Uterine Disorders. US2016/0317585 published 03 November 2016, with benefit of 14/211773, filed on 14 March 2014).

Kerkis et al. disclose “mammalian females having uterine related infertility or pregnancy problems are treated by uterine transplantation of adipose tissue derived mesenchymal stem cells (AT-MSCs)” ([0016]). Adipose derived stem cells are interpreted to be adipose tissue derived reproductive cells. In a further embodiment “MSCs are transplanted to the uterus of mammalian female suffering from uterine related infertility as method of improving the uterine environment prior to conception or in-vitro fertilization” ([0018]). Kerkis discloses “a physician or operator introduces a disposable insemination pipette connected to a syringe containing MSCs through the cervix into the uterine body and the pipette is guided to a uterine horn. The plunger of the syringe is then depressed and the cell suspension is introduced into the uterus” ([0019]). Therefore cells are delivered to an intrauterine cavity.

Claim 1 recites a method of treatment comprising administering adipose tissue derived reproductive cells “or” a pharmaceutical composition comprising adipose stem cells, vascular endothelial cells and vascular pericytes. Because Kerkis administers AT-MSCs to the uterus, the method must ameliorate implantation failure as claimed.
In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Claim 1 is anticipated (claim 1).

The art teaches according to an embodiment, AT-MSCs are cryopreserved during two years in liquid nitrogen and transplanted into the uterus of a mammalian woman ([0036]). Therefore claim 8 is anticipated as claimed (claim 8).

The teachings of Kerkis as set forth above are reiterated. Claim 9 recites a method of treatment comprising administering adipose tissue derived reproductive cells “or” a pharmaceutical composition comprising adipose stem cells, vascular endothelial cells and vascular pericytes. Because Kerkis administers AT-MSCs to the uterus, the method must treat infertility as claimed. The section of the MPEP as set forth above is reiterated. Claim 9 is anticipated (claim 9). The art teaches according to an embodiment, AT-MSCs are cryopreserved during two years in liquid nitrogen and transplanted into the uterus of a mammalian woman ([0036]). Therefore claim 16 is anticipated as claimed (claim 16).

Therefore Applicant’s invention is anticipated as claimed.

Claims 1, 6-9 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunter et al. (Adipose-Derived Stromal Vascular Fraction Cell Effects on a Rodent Model of Thin Endometrium. PLOS One 14 December 2015, pages 1-15) as evidenced by Zakhari et al. (Vasculogenic and angiogenic potential of adipose stromal vascular fraction cell populations in vitro. In Vitro Cell Dev. Biol.—Animal (2018) 54:32–40).

Hunter et al. apply an adipose derived stromal vascular fraction (SVF) to a rodent model of persistent thin endometrium (page 3, last two sentences of second paragraph). SVF is isolated from fat pads (hence, adipose) (page 3, last paragraph). The SVF is applied using intrauterine instillation (See Figure 1 c text). The art teaches SVF contains “a heterogeneous array of cell types including endothelial cells, perivascular cells, fibroblasts, immune cells, and mesenchymal stem cells” (page 2, third paragraph).

Claim 1 recites a method of treatment comprising administering adipose tissue derived reproductive cells “or” a pharmaceutical composition comprising adipose stem cells, vascular endothelial cells and vascular pericytes. Hunter discloses adipose SVF contains stem cells. Therefore it anticipates “adipose tissue derived reproductive cells”.

Because Hunter administers a composition containing adipose derived stem cells to the uterus, the method must ameliorate implantation failure as claimed.

In the alternative, claim 1 administers a composition comprising adipose stem cells, vascular endothelial cells and vascular pericytes. As set forth above, SVF contains stem cells. The art discloses SVF contains endothelial cells. Endothelial cells in a vascular fraction are interpreted to be vascular endothelial cells.

While Hunter discloses the SVF fraction contains “perivascular cells”, the art does not explicitly teach said cells include pericytes.

As evidenced by Zakhari et al. “Adipose-derived stromal vascular fraction (SVF) is a heterogeneous cell source that contains endothelial cells, pericytes, smooth muscle cells, stem cells, and other accessory immune and stromal cells”. Therefore the SVF fraction disclosed by Hunter would contain vascular pericytes. The SVF fraction disclosed by Hunter reads on the composition of claim 1.
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Claim 1 is anticipated (claim 1).

Because the art anticipates a composition containing the components recited in claim 1, it would be expected to have angiogenesis inducing action. Therefore claim 6 is included in this rejection (claim 6).

claim 7).

Hunter teaches cells are stored in Recovery Cell Culture Freezing Medium at -80°C until needed (page 4, first paragraph). Therefore claim 8 is anticipated as claimed (claim 8).

The teachings of Hunter as recited in the rejection of claim 1 are reiterated. Because Hunter administers adipose derived stem cells and a pharmaceutical composition that reads on the components recited in claim 9, Hunter anticipates a method for treating infertility as claimed. Therefore claim 9 is included in this rejection (claim 9).

Because the art anticipates a composition containing the components recited in claim 9, it would be expected to have angiogenesis inducing action. Therefore claim 14 is included in this rejection (claim 14).

Because the art anticipates a composition containing the components recited in claim 9, it would be expected to have endometrial proliferation capability. Therefore claim 15 is included in this rejection (claim 15).

Hunter teaches cells are stored in Recovery Cell Culture Freezing Medium at -80°C until needed (page 4, first paragraph). Therefore claim 16 is anticipated as claimed (claim 16).

Therefore Applicant’s Invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. 



The art administers a composition that would inherently contain adipose stem cells, vascular endothelial cells and vascular pericytes.

Hunter discloses tissue effects of SVF were likely limited due to poor cellular retention and engraftment (last paragraph). Hunter suggests modifying treatment protocols using adjuvant estrogen to improve SVF retention and therapeutic response (Abstract; Conclusions, last paragraph). 

It would have been obvious to combine the teachings of the prior art by administering estrogen with the SVF. One would have been motivated to do so since Hunter administers SVF and suggests administering estrogen as an adjuvant. The skilled artisan would do so to improve cellular retention and therapeutic response, as taught by Hunter. One would have had a reasonable expectation of success since Hunter teaches it can be done. Therefore claims 4-5 and 12-13 are included in this rejection (claims 4-5 and 12-13).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter as evidenced by Zakhari et al. as set forth in the rejection of claims 1 and 9 above, and further in view of Silversand et al. (Why Hyaluronan Is An Invaluable Molecule For Embryo Implantation. Vitrolife. 14 March 2017, pages 1-7).

Claims 1 and 9 are rejected on the grounds set forth above. The teachings of Hunter as evidenced by Zakhari et al. are reiterated. 

Hunter teaches SVF is an easily-obtainable cell product with regenerative capability that may have a future role in the treatment of infertile women with endometrial dysfunction (See Abstract).

The art is silent regarding the use of glycosaminoglycans.

Silversand teaches hyaluronic acid (hyaluronan; a glycosaminoglycan) is known to provide high viscosity environments in the oviduct and uterus (page 2, third paragraph). Hyaluronan has repeatedly been shown to have an implantation promoting effect in humans (page 3, first paragraph). 

It would have been obvious to combine the teachings of the prior art by using a glycosaminoglycan in the method taught by Hunter. One would have been motivated to do so since Hunter teaches delivery of a composition to aid in infertility and Silversand teaches a glycosaminoglycan that has repeatedly been shown to promote implantation (hence, fertility). The MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for the same purpose. Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials. One would have had a reasonable expectation of success since both 


The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  

Therefore claims 2 and 10 are rendered obvious (claims 2 and 10).

Hyaluronic acid, as taught by Silversand, reads on claims 3 and 11. Therefore claims 3 and 11 are included in this rejection (claims 3 and 11).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653